395 F.2d 209
C. W. HENDERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 24593.
United States Court of Appeals Fifth Circuit.
May 17, 1968.

C. W. Henderson, pro se.
H. M. Ray, U.S. Atty., Oxford, Miss., for appellee.
Before GODBOLD and SIMPSON, Circuit Judges, and McRAE, District Judge.
PER CURIAM:


1
This is an appeal from the denial of a motion to vacate sentence under 28 U.S.C. 2255.


2
Appellant was convicted for a violation of 18 U.S.C. 659 after entry of a plea of guilty on the advice of appointed counsel.


3
The sole contention on appeal is that Appellant was arrested, held, and interrogated without counsel for one week before being taken before a United States Commissioner.  In its order, the district court indicated that prior to accepting the guilty plea it determined that the plea was freely, knowingly, and voluntarily given.  This finding has not been attacked in this appeal.  It is well settled that a plea of guilty entered voluntarily and with the consent of counsel constitutes a waiver as to all nonjurisdictional defects in the prior proceedings.  Busby v. Holman, 356 F.2d 75 (5th Cir. 1966); Cooper v. Holman, 356 F.2d 82 (5th Cir. 1966); Phillips v. United States,318 F.2d 17 (5th Cir. 1963).

The judgment of the district court is

4
Affirmed.